Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the "Agreement") is made and entered into effective
as of this 8th day of April 2019 (the "Effective Date") by and between Oxford
lmmunotec USA, Inc., a Delaware corporation with a usual place of business at
700 Nickerson Road, Suite 200, Marlborough, MA 01752 (the "Company") and Matthew
McLaughlin (the "Employee").

 

WHEREAS, Employee wishes to be employed by the Company; WHEREAS, the Company
wishes to retain the services of the Employee;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee and the Company, intending to be legally
bound, hereby agree as follows:

 

1.

Term of the Agreement.

 

This Agreement shall govern the terms and conditions of the Employee's
employment with the Company from and after the Effective Date. The Employee's
employment shall continue with the Company upon the terms and conditions set
forth in this Agreement for the period beginning as of the Effective Date and
terminating as provided in Section 4 (such period, the "Employment Period").

 

2.

Position and Responsibilities.

 

Position. The Employee shall be employed by the Company in the position of Chief
Financial Officer. The Employee shall be responsible for the Finance, Accounting
and IT functions globally, as set out in the attached Job Description (which may
change from time to time). Employee shall perform all duties and
responsibilities as are normally related to such position in accordance with the
standards in the industry. The Employee shall also perform all additional duties
now or hereafter reasonably assigned to the Employee by the Chief Executive
Officer of the Company. The Employee shall abide by all policies, procedures and
practices applicable to employees of the Company or its affiliates, Oxford
Immunotec Limited and Oxford Immunotec Global PLC (the "Group Companies'') (in
each case, to the extent applicable to a US-based employee), as they may be
amended from time to time. Without limiting the generality of the foregoing, the
Employee acknowledges and agrees that as of the Effective Date he has signed and
agrees to abide by the Company's Code of Conduct and the Confidentiality,
Inventions Assignment, Non- Compete and Non-Solicitation Agreement dated as of
the Effective Date (the "Restrictive Covenants Agreement"). The Employee will
report to the Chief Executive Officer of the Company, and the Employee's primary
work location shall be in Marlborough, MA. The Employee shall be required to
travel significantly to Company offices, to investor conferences, and with
field-based staff for performance of his duties, including undertaking
significant international travel.

 

 

--------------------------------------------------------------------------------

 

 

2.1.     Other Activities. Except upon the prior written consent of the Company,
the Employee will not, during the Employment Period, (i) accept any other
employment or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with the Employee's duties hereunder or create a conflict of interest with any
of the Group Companies.

 

2.2.     No Conflict. The Employee represents and warrants that his execution of
this Agreement, employment with the Company, and the performance of the
Employee's proposed duties under this Agreement, shall not violate any
obligations the Employee may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

 

3.

Compensation, Benefits and Expenses.

 

3.1.     Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay the Employee a base salary at the rate of Three
Hundred and Fifty Thousand and no/100 Dollars ($350,000.00) per annum ("Base
Salary''). The Base Salary shall be paid in equal installments in accordance
with the Company's regularly established payroll practice for executives. The
Employee's Base Salary will be reviewed no less often than once per calendar
year beginning in January 2020 in accordance with the established procedures of
the Company for reviewing salaries for similarly situated employees with the
Group Companies.

 

3.2.     Bonus. For each fiscal year completed during the Employment Period, the
Employee shall be eligible to participate in the annual bonus plan maintained by
the Company or Group Companies for its executives generally, as in effect from
time to time (such plan, as so in effect from time to time, the "Bonus Plan").
The actual amount of any bonus payable to the Employee in respect of any fiscal
year will be determined by the Board of Directors of the Group Companies (the
"Board") or the Remuneration Committee thereof based on the achievement of
performance objectives established by the Board or the Remuneration Committee
thereof in accordance with the terms of the Bonus Plan and will be payable
pursuant to the terms of the Bonus Plan.

 

3.3.     Stock Options. The Employee shall be eligible to receive stock-based
awards under the equity incentive plan or program maintained by the Group
Companies for its executives generally, as in effect from time to time, in the
discretion of the Board or the Remuneration Committee thereof. It is agreed that
the Employee's initial stock-based awards shall be made effective as of the
first date of employment (i.e., 8th April 2019), the awards consisting of
options over ordinary shares of the Company with a value of $425,000 and a grant
of restricted share units with a value of $425,000 as of the date of grant (the
"Initial Awards"). The date of grant for the Initial Awards shall be April 8th
2019 and the exercise price of the options shall be the closing price on the
date of grant. The Initial Awards and all other stock-based awards which
Employee may receive from time to time during the term of employment shall be
subject to the terms of the Company's 2013 Share Incentive Plan, as updated or
superseded over time.

 

 

--------------------------------------------------------------------------------

 

 

3.4.     Other Benefits. The Employee shall be eligible to participate in
standard employee benefits offered by the Company from time to time in
accordance with Company policies and plan terms. All such policies and plans are
subject to amendment from time to time in the Company's sole discretion. The
Employee will receive vacation and other paid time off in accordance with the
Company's vacation, holiday and other policies, which may be modified by the
Company from time to time.

 

3.5.     Expenses. The Company will reimburse the Employee for reasonable
business expenses incurred in the performance of his duties hereunder.
Reimbursement shall be made in accordance with the Company's expense
reimbursement policies, which will include timely submission of expense reports
and appropriate receipts. To the extent that these any of these expense
reimbursements are considered as income to you, you will be responsible for the
payment of all taxes arising from such reimbursement or income.

 

4.

At Will Employment, Termination and Severance.

 

4.1.     At-Will Termination by the Company. The Employee's employment with the
Company shall be "at-will" at all times. The Company may terminate the
Employee's employment with the Company at any time, without advance notice, for
any reason or no reason at all, notwithstanding anything to the contrary
contained in or arising from any statements, policies or practices of the
Company relating to the employment, discipline or termination of its employees.
Upon such termination, the Employment Period shall end, and upon and after such
termination, all obligations of the Company and the Employee under this
Agreement shall cease, except as otherwise provided herein.

 

4.2.     At-Will Termination by the Employee. The Employee's employment with the
Company shall be "at-will" at all times. The Employee may terminate his
employment with the Company at any time for any reason or no reason at all, upon
one month's advance written notice, notwithstanding anything to the contrary
contained in or arising from any statements, policies or practices of the
Company. During such notice period, the Employee shall continue to diligently
perform all of his duties hereunder. The Company shall have the option, in its
sole discretion, to make the Employee's termination effective at any time prior
to the end of such notice period as long as the Company pays the Employee all
compensation to which the Employee is entitled up through the last day of the
one month notice period. Following such termination, the Employee shall
cooperate reasonably with the Company in responding to requests for information
and other transitional matters. Upon such termination, the Employment Period
shall end, and upon and after such termination, all obligations of the Company
and the Employee under this Agreement shall cease, except as otherwise provided
herein.

 

 

--------------------------------------------------------------------------------

 

 

 

 

4.3.     Severance Payable. Except in situations where the employment of the
Employee is terminated at any time (i) by the Company For Cause (as defined in
Section 5.1 below), (ii) By Death or By Prolonged Absence (as defined in
Sections 5.3 and 5.4 below) or (iii) by the Employee Without Good Reason (as
defined in Section 5.2 below), the Employee will be eligible to receive
severance. In the event Employee’s employment is terminated, the amount of
severance shall be nine (9) months of the Employee's then-current Base Salary.
Severance shall be payable on a semi-monthly basis throughout the relevant
severance period with the first payment being made within fifteen business days
of the Company's receipt of the executed Release of Claims (defined below).

 

4.3.1.

Additional Severance. Subject to Section 4.3.2, in the event that the employment
of the Employee is terminated prior to April 8th 2021, then the amount of
severance shall be increased by an additional nine (9) months to a total of
eighteen (18) months of the Employee’s then-current Base Salary. Any Additional
Severance is subject to the same general restrictions, conditions and exclusions
set out in Sections 4.3, 4.4, 4.5.

 

4.3.2.

The Additional Severance as set out in Section 4.3.1 shall not be payable in the
event that the employment of the Employee is terminated prior to April 8th 2021,
when such termination follows a change of control under which the Employee’s
initial stock-based awards (as set out in Section 3.3) have been fully
accelerated.

 

4.4.     Severance Conditions. The Company's obligation to make severance
payments shall be conditioned upon (a) the Employee signing and returning to the
Company (without revoking) a timely and effective general release and waiver in
such form and covering such matters as the Company may in its reasonable
discretion require, including without limitation releasing all Group Companies
and their present and former directors, officers and employees from all claims
related to Employee's employment or the termination thereof, by the deadline
specified therein, which in all events shall be no later than the fiftieth
(50th) calendar day following the date of termination (any such release
submitted by such deadline, the "Release of Claims"), the form of which is
attached hereto as Exhibit A; and (b) the Employee's compliance with all
obligations contained in the Restrictive Covenants Agreement (or any similar
agreement between the Employee and any of the Group Companies, whether in
existence on the Effective Date or entered into thereafter). The Employee
acknowledges and agrees that in the event of Employee's breach of the
Restrictive Covenants Agreement the Company shall be entitled to repayment in
full of any severance paid to Employee.

 

4.5.     Severance Not Payable. The Employee shall not be entitled to any
Severance if his employment is terminated For Cause, By Death, By Prolonged
Absence or Without Good Reason (as those terms are defined in Section 5 below).

 

 

--------------------------------------------------------------------------------

 

 

5.

Definitions in Connection with Termination.

 

5.1.     Termination by the Company "For Cause". For purposes of this Agreement,
"For Cause" shall mean: (a) the Employee is convicted of a crime involving moral
turpitude, dishonesty, or physical harm to any person, whether or not such
conduct is undertaken in relation to any of the Group Companies or their
business; (b) the Employee willfully engages in conduct that is in bad faith and
materially injurious to any of the Group Companies, including but not limited to
misappropriation of trade secrets, fraud or embezzlement relating to the
property of any of the Group Companies or the Employee engaging in competition
with any of the Group Companies; (c) the Employee commits a material breach of
this Agreement or of the Restrictive Covenants Agreement (or any similar
agreement which may be signed by the Employee in the future), which breach is
not cured within thirty (30) days after written notice to the Employee from the
Company; (d) the Employee willfully refuses to implement or follow a lawful
policy or directive of the Group Companies, which breach is not cured within
thirty (30) days after written notice to the Employee from the Company; or (e)
the Employee engages in misfeasance or malfeasance demonstrated by a pattern or
failure to perform job duties diligently and professionally. The Company may
terminate the Employee's employment For Cause at any time, without any advance
notice, subject to any applicable cure period. The Company shall pay the
Employee all compensation to which he is entitled up through the date of
termination, subject to any other rights or remedies of the Company under law;
and thereafter all obligations of the Company under this Agreement shall cease.

 

5.2.     Termination by the Employee "With Good Reason" or "Without Good
Reason''. The Employee's termination of his employment shall be "With Good
Reason" if (A) the Employee provides written notice to the Company of the Good
Reason within thirty (30) days of the event constituting Good Reason; (B) the
Company fails to cure the Good Reason within thirty (30) days following receipt
of such notice; and (C) the Employee terminates his employment for Good Reason
within thirty (30) days following the expiration of the period to remedy if the
Company fails to remedy the condition, provided, however, that in the event the
Company provides the Employee with the notice described in Sections 5.l(c) or
(d), the Employee may not seek to terminate his employment hereunder for Good
Reason after receipt of such notice and prior to the date that is two (2) days
following the expiration of the thirty (30) day cure period. For purposes of
this Agreement, "Good Reason" shall mean any of the following events if effected
by the Company without the consent of the Employee: (1) a change in the
Employee's position with the Group Companies which materially reduces the
Employee's level of responsibility or authority; (2) a reduction in the
Employee's Base Salary or annual target bonus percentage which either (i) is
larger on a percentage basis than a concurrent reduction in base salary or
annual target bonus percentage of other senior executive officers of the Group
Companies or (ii) in the aggregate reduces Employee's total potential cash
compensation (i.e. , Base Salary plus annual target bonus) by greater than 15%;
(3) a relocation of the Employee's principal place of employment that results in
an increase in the Employee's commute by more than forty (40) miles than
Employee's commute as of the Effective Date; or (4) the Company's material
breach of its obligations under this Agreement. "Without Good Reason" shall mean
the Employee's termination of his employment under any circumstances that do not
qualify as "With Good Reason" as set forth in this Section 5.2.

 

5.3.     "By Death". The Employee's employment shall terminate, and the
Employment Period shall end automatically, upon the Employee's death. The
Company shall pay to the Employee's estate or beneficiaries, as appropriate, any
compensation then due and owing. Thereafter, all obligations of the Company
under this Agreement shall cease. Nothing contained in this Section 5.3 shall
affect any entitlement of Employee's heirs or devisees to the benefits of any
life insurance plan or other applicable benefits.

 

 

--------------------------------------------------------------------------------

 

 

5.4.     By Prolonged Absence". Subject to applicable law, this Agreement will
terminate on the date the Employee is unable to perform his duties under this
Agreement for 120 consecutive days or for 180 non-consecutive days in the
aggregate during any 360 day period (a "Prolonged Absence"). The Employee shall
be deemed to have had a Prolonged Absence on the last day of such 120 or 180 day
period and the Employee's employment shall terminate, and the Employment Period
shall end, on such date, such periods and such date to be determined in good
faith by the Board. On termination By Prolonged Absence, the Company shall pay
to the Employee all compensation to which the Employee is entitled up through
the last day of the applicable 120 or 180 day period and thereafter all
obligations of the Company under this Agreement shall cease. Nothing in this
Section 5.4 shall affect the Employee's rights under any disability plan in
which the Employee is a participant.

 

6.

Other Obligations

 

6.1.     Return of Property. Upon termination of the Employee's employment for
any reason, and upon the Company's request at any time prior to termination of
the Employee's employment, the Employee must promptly return to the Company all
property (including without limitation all equipment, software, tangible
proprietary information, records, notes, contracts, computer-generated material,
security pass, keys and fobs, customer and supplier lists, and any and all
documents related in any way to the Group Companies' business, operations or
plans), furnished to or created or prepared by the Employee incident to the
Employee's employment. The ownership of all such property and documents will at
all times remain vested in the Group Companies.

 

6.2.     Resignation and Cooperation. Upon termination of the Employee's
employment for any reason, the Employee will be deemed to have resigned from all
offices, if any, then held with any one or more of the Group Companies.
Following any termination of the Employee's employment, the Employee shall
cooperate with the Group Companies in the winding up of pending work on behalf
of any of the Group Companies and the orderly transfer of work to other
employees. The Employee shall also reasonably cooperate with the Group Companies
in the defense of any action brought by any third party against any of the Group
Companies that relates to his employment with the Company or any of the Group
Companies, and the Company shall promptly reimburse the Employee for any costs
incurred in connection therein.

 

6.3.     Survival. All obligations set forth in this Agreement which are of a
continuing nature shall survive the termination of the Employee's employment and
of this Agreement, and shall continue to be in full force and effect.

 

 

--------------------------------------------------------------------------------

 

 

 

7.

Taxes and Withholding.

 

7.1.     Withholding. All amounts paid under this Agreement shall be paid less
all applicable federal, state or city tax withholdings (if any) and any other
withholdings required by law or regulation in any applicable jurisdiction or
authorized by the Employee.

 

7.2.     Timing of Payments and Section409A.

 

7.2.1.     Notwithstanding anything to the contrary in this Agreement, if at the
time of the Employee's termination of employment, the Employee is a "specified
employee," as defined below, any and all amounts payable on account of such
separation from service that constitute deferred compensation and would (but for
this provision) be payable within six (6) months following the date of
termination, shall instead be paid on the next business day following the
expiration of such six (6) month period or, if earlier, upon the Employee's
death; except (A) to the extent of amounts that do not constitute a deferral of
compensation within the meaning of Treasury regulation Section 1.409A-l(b)
(including without limitation by reason of the safe harbor set forth in Section
l.409A- l(b)(9)(iii), as determined by the Company in its reasonable good faith
discretion); (B) benefits that qualify as excepted welfare benefits pursuant to
Treasury regulation Section 1.409A-l(a)(5); or (C) other amounts or benefits
that are not subject to the requirements of Section 409A of the Internal Revenue
Code of 1986 ("Section 409A").

 

7.2.2.     For purposes of this Agreement, all references to ''termination of
employment" and correlative phrases shall be construed to require a "separation
from service" (as defined in Section l .409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
"specified employee" means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).

 

7.2.3.     Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

 

7.2.4.     Any reimbursement provided for under this Agreement that would
constitute nonqualified deferred compensation subject to Section 409A shall be
subject to the following additional rules: (i) no reimbursement of any such
expense shall affect the Employee's right to reimbursement of any such expense
in any other taxable year; (ii) reimbursement of the expense shall be made, if
at all, promptly, but not later than the end of the calendar year following the
calendar year in which the expense was incurred; and

(iii) the right to reimbursement shall not be subject to liquidation or exchange
for any other benefit.

 

7.2.5.     In no event shall any Group Company have any liability, including any
additional tax, interest or penalty that may be imposed on Employee, relating to
the failure or alleged failure of any payment or benefit under this Agreement to
comply with, or be exempt from, the requirements of Section 409A.

 

 

--------------------------------------------------------------------------------

 

 

8.

Notices.

 

Any and all notices or communications permitted or required under this Agreement
shall be in writing and shall be deemed to have been duly given if delivered;
(i) by hand, (ii) e-mail, (iii) by a nationally recognized overnight courier
service in the case of US delivery; or (iv) by US first class registered or
certified mail, return receipt requested, in the case of US delivery, in each
instance to the address specified by the party to receive delivery, as set forth
below. The date of notice shall be deemed to be the earlier of (a) actual
receipt of notice by any permitted means, or (b) five business days following
dispatch by overnight delivery service or the US mail. Each party shall be
obligated to notify the other in writing of any change in his or its address.
Notice of change of address shall be effective only when done in accordance with
this paragraph.

 

If to the Company:                 Oxford Immunotec USA, Inc.

700 Nickerson Road, Suite 200

Marlborough, MA 01752 Attn.: Chief Executive Officer

 

If to the Employee:                Matthew McLaughlin

 

To the last known address on file with the Company

 

9.

Assignment; Binding Effect.

 

9.1.     Assignment. The performance of the Employee is personal hereunder and
the Employee agrees that he shall have no right to assign, and he shall not
assign or purport to assign, any rights or obligations under this Agreement. The
Company may assign or transfer this Agreement in connection with a merger,
consolidation, or a sale or transfer of all or substantially all of its assets
to an affiliate or third-party. This Agreement may be assigned by the Company,
and nothing in this Agreement shall prevent the consolidation, merger or sale of
the Company or a sale of all or substantially all the assets of the Company or
of the Group Companies.

 

9.2.     Binding Effect. Subject to the foregoing restriction on assignment by
the Employee, this Agreement shall inure to the benefit of and be binding upon
each of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouse and legal
representatives of the Employee.

 

10.

Governing Law.

 

The provisions of this Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Massachusetts, without regard to its conflict of
laws principles.

 

11.

Interpretation; Invalid Provisions.

 

11.1.     This Agreement shall be construed as a whole, according to its fair
meaning, and not in favor of or against either party. Sections and section
headings contained in this Agreement are for reference purposes only, and shall
not affect in any manner the meaning or interpretation of this Agreement.
Whenever the context requires, references to the singular shall include the
plural and the plural the singular.

 

 

--------------------------------------------------------------------------------

 

 

11.2.     In the event that any of the provisions of this Agreement shall be
held by a court or other tribunal of competent jurisdiction to be illegal,
invalid, or unenforceable, such provisions shall be limited or eliminated only
to the minimum extent necessary to preserve the validity of this Agreement. This
Agreement shall otherwise remain in full force and effect.

 

12.

Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which
constitutes an original but all of which together constitute one document, and
by facsimile transmission or by portable document format (pdf), which facsimile
and pdf signatures shall be considered original executed counterparts. No
counterpart shall be effective until each party has executed at least one
counterpart.

 

13.

Entire Agreement; Amendments; Waivers.

 

13.1.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto, superseding any prior understandings,
commitments or agreements, oral or written, with respect to the Employee's
employment by the Company except for the Restrictive Covenants Agreement, the
Offer Letter dated 4 March 2019, and other standard employment policies
applicable to all employees. In the event of any conflict between standard
employment policies of the Company and this Agreement, this Agreement shall
control. The Employee acknowledges that in entering into this Agreement he is
not relying upon any prior written or oral agreement, assurance, promise or any
other prior arrangement of any nature.

 

13.2.     Company's Rights. Except as otherwise expressly set forth herein, the
Company reserves the right to make reasonable changes to any of the terms and
conditions of the Employee's employment. Any change to the Employee's duties,
position or compensation following the execution of this Agreement will not
affect the enforceability of this Agreement.

 

13.3.     Amendment and Waiver. Except as set forth in Section 13.2 hereof, this
Agreement may not be amended or provisions hereof waived except by a writing
signed by the Employee and by a duly authorized representative of the Company
other than the Employee. Failure to exercise any right under this Agreement
shall not constitute a waiver of such right. Any waiver of any breach of this
Agreement shall not operate as a waiver of any subsequent breaches. All rights
and remedies specified for a party herein shall be cumulative and in addition to
all other rights and remedies of the party hereunder or under applicable law.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day

first above written.

 

  OXFORD IMMUNOTEC USA, INC.    MATTHEW MCLAUGHLIN               /s/ Peter
Wrighton-Smith   /s/ Matthew McLaughlin    

Dr. Peter Wrighton-Smith

Chief Executive Officer

               

 